Citation Nr: 1453190	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-16 531A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from August 2, 2010, to February 5, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 2002 to June 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, rated at 50 percent from August 24, 2009, to August 1, 2010, and rated at 30 percent from August 2, 2010.  A February 2014 rating decision increased the rating for PTSD to 50 percent, effective February 6, 2013.  In his July 2011 statement, the Veteran clarified that his only dispute was with the rating of 30 percent for the period from August 2, 2010, to February 5, 2013.  He stated that he believed a 50 percent rating (but not a 70 percent rating) was warranted for this period as well.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 2002 to June 2005.

2.	On November 25, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  See statement from Appellant's representative dated November 21, 2014.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


